Citation Nr: 0715092	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  05-22 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for defective vision in the 
right eye.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from December 1950 to 
December 1952, and January 1953 to May 1954.   

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an October 2004 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Lincoln, Nebraska (hereinafter RO).  


FINDINGS OF FACT

1.  A December 1983 rating decision found that new and 
material evidence had not been received to reopen the claim 
for service connection for defective vision in the right eye; 
the veteran did not appeal this decision, and this is the 
most recent final rating decision addressing this issue on 
any basis.   

2.  The additional evidence received since the December 1983 
rating decision does not raise a reasonable possibility of 
substantiating the claim for service connection for defective 
vision in the right eye.    


CONCLUSIONS OF LAW

1.  The December 1983 rating decision that found that new and 
material evidence had not been received to reopen the claim 
for service connection for defective vision in the right eye 
is final.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 
19.129, 19.192 (1983).   

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for defective vision of the right eye is 
not new and material, and therefore, the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

With respect to the veteran's claims on appeal, VA has met 
the notification and assistance duties under applicable 
statute and regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  With regard 
to the duty to notify, prior to initial adjudication, a 
letter dated in July 2004 satisfied the duty to notify 
provisions.  Further, the purpose behind the notice 
requirement has been satisfied as the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  

In this case, the law explicitly provides that "[n]othing in 
[38 U.S.C.A. § 5103A] shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
[38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  However, VA 
has a duty, in order to assist the veteran, to obtain 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
regard, the veteran's service medical records have been 
obtained, along with VA medical records.  The veteran has 
been afforded VA examinations.  There is no indication in the 
record that additional evidence relevant to the issue decided 
herein is available and not part of the claims file.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Kent v. Nicholson, 20 Vet. App. 1 
(2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 



II. Legal Criteria/Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 
3.304 (2006).  Refractive error of the eye is not a 
"disease" for which service connection can be granted, and 
as a "matter of law" is not a compensable disability.  
38 C.F.R. § 3.303(c); See Beno v. Principi, 3 Vet. App. 439, 
441 (1992).

In order to prevail on the issue of service connection, there 
must be medical evidence of: (1) a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

A December 1983 rating decision found that new and material 
evidence had not been received to reopen the claim for 
service connection for defective vision in the right eye.  As 
the veteran did not appeal this decision, it is final.  
38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 
19.192 (1983).  This is the most recent final rating decision 
addressing this issue on any basis. 

Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  Kightly v. Brown, 6 
Vet. App. 200 (1994).  Only evidence presented since the last 
final denial on any basis, either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented, will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2006).

Evidence before the adjudicators in December 1983 included 
the service medical records, which included reports from a 
January 1953 examination conducted upon entrance to the 
veteran's second period of active duty that revealed 
uncorrected vision of 20/400 in the right eye.  The service 
medical records do not reflect any evidence of treatment for 
a disease or injury involving the right eye.  After service, 
a July 1954 VA examination also demonstrated vision of 20/400 
in the right eye.  A November 1958 VA examination resulted in 
diagnoses to include a congenital abnormality of the right 
eye.  VA outpatient treatment reports dated in 1974 reflected 
diagnoses to include atrophy of the right eye, with a history 
of trauma as reported by the veteran, and a ptosis and 
macular hole of the right eye.  

Additional evidence before VA in 1983 included reports from 
VA hospitalization for gastric distress in January 1977 that 
noted the presence of proptosis and ptosis of the right eye, 
and a VA outpatient report in December 1978 that reflected an 
impression of a post staphyloma of the right eye with a 
macular hole.  A September 1980 VA "Special Eye 
Examination" revealed an impression of a mild ptosis, marked 
retinal scarring, and a possible posterior staphyloma of the 
right eye.  VA outpatient reports dated in 1980 and 1981 
reflect treatment for right eye complaints and a January 1982 
VA outpatient treatment record demonstrated a corneal 
abrasion in the right eye which the veteran stated had 
occurred in the late afternoon of the day this treatment was 
rendered.  

None of the medical evidence listed above demonstrated that a 
right eye disability was incurred in or aggravated by 
service.  As such, the RO found in its December 1983 rating 
decision that the claim for service connection for a right 
eye disability, originally denied by rating decision in 
August 1954, could not be reopened.  

Evidence submitted since the December 1983 rating decision, 
consisting of VA outpatient treatment records dated through 
September 2004, also contains no competent medical evidence 
indicating the veteran currently has a right eye disability 
that was incurred in or aggravated by service.  Moreover and 
as indicated above, to the extent that refractive error in 
the right eye was demonstrated during and after service, 
service connection may not be granted for this condition as a 
matter of law.  See 38 C.F.R. § 3.303(c); see also Beno, 3 
Vet. App. at 441.  Thus, as it was the lack of competent 
medical evidence linking an eye disability to service that 
was the basis of the prior denial of the veteran's claim, the 
additional evidence of record does not raise a reasonable 
possibility of substantiating the claim.  As such, the claim 
of entitlement to service connection for defective vision in 
the right eye is not reopened.  Moreover, as new and material 
evidence to reopen the veteran's finally disallowed claim has 
not been submitted, the benefit of the doubt doctrine is not 
applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 


ORDER

New and material evidence having not been received, the 
appeal to reopen the veteran's claim of entitlement to 
service connection for defective vision in the right eye is 
denied.   



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


